EXHIBIT 10.2


 [logo.jpg] 
March 30, 2009
 
Ronald L. Havner, Jr.
c/o Karl Swaidan
Hahn & Hahn LLP
301 E Colorado Blvd #900
Pasadena, CA, 91101-1977



Re: 
General Finance Corporation

 
Dear Mr. Havner:
 
You and I each acquired a substantial number of restricted shares of common
stock of General Finance Corporation when the acquisition of Pac-Van business
was completed in October 2008.  In your case, you acquired over 1.8 million
shares of General Finance Corporation common stock, while I received over 1.1
million shares of the common stock.
 
All of the common stock we acquired in connection with the October 2008 Pac-Van
acquisition was valued at $7.50 per share.  As you are well aware, the common
stock today trades substantially below the $7.50 per share value.
 
I currently own 3,776,805 shares of common stock and warrants of General Finance
Corporation (collectively, the “Shares”).
 
The share price of the common stock of General Finance Corporation has declined
from October 2008 to the present.  Following this decline in the share price,
you have asked, and I have agreed, not to sell any of my Shares for a period of
four years from the date of this letter without your prior consent.
 
I trust this agreement will demonstrate my long-term commitment to General
Finance Corporation and all of its shareholders.
 

 
Very truly yours,
 
/s/ Ronald F. Valenta
 
Ronald F. Valenta

 

--------------------------------------------------------------------------------

